 

Exhibit 10.29

 

PROPERTY MANAGEMENT AGREEMENT

 

This PROPERTY MANAGEMENT AGREEMENT (the “Agreement”), entered into as of this
26th day of March, 2015, by and between BLUEROCK PROPERTY MANAGEMENT, LLC, a
Michigan limited liability company (“Bluerock”) and BELL PARTNERS INC., a North
Carolina corporation (“Manager").

 

IN CONSIDERATION of the mutual covenants and promises each to the other made
herein, Bluerock does hereby engage Manager exclusively as an independent
contractor, and the Manager does hereby accept the engagement, to rent, lease,
operate, repair and manage the property more particularly described below upon
the following terms and conditions.

 

THE PROPERTY: Located in the City of Austin, County of Travis, State of Texas
and being known to consist of approximately 288 units (the "Project"), and more
particularly described as:

 

Fox Hill Apartments

8800 Highway 290 West

Austin, Texas 78736

 

SECTION 1: DEFINITIONS

 

1.1TERM

The term of this Agreement shall commence on the date hereof and shall, subject
to the provisions hereof, terminate on March 31, 2016. This Agreement will
automatically renew on a year to year basis thereafter until and unless
terminated in accordance with the terms hereof under Section 7.06. Manager
acknowledges and agrees that, effective as of the date hereof, the Project is
owned by BR FOX HILLS TIC-1, LLC and BR FOX HILLS TIC-2, LLC (each a Delaware
limited liability company), as tenants in common (collectively, “Property
Owner”), which has entered into that certain Property Management Agreement with
Bluerock dated as of the date hereof (the “Bluerock Management Agreement”)
pursuant to which Property Owner has engaged Bluerock to manage, operate and
maintain the Project and approved Bluerock’s engagement of Manager pursuant to
this Agreement to manage directly the day to day operations of the Project. In
addition to the termination rights set forth in Section 7 of this Agreement,
Bluerock and Manager acknowledge and agree that this Agreement shall
automatically terminate upon the Bluerock Management Agreement being terminated
or expiring by its terms.

 

1.2FEES

The management fee ("Base Management Fee") payable each month by Bluerock to
Manager hereunder shall be an amount equal to Three percent (3.0%) of the Gross
Receipts from the Project including any partial month in which Manager accepts
engagement.

 

Yield Management. Bluerock agrees to deploy Yield Management (the process of
balancing supply and demand to price apartments to maximize rental revenue) at
the Project.

 

Manager provides Pricing Authority Support to include daily monitoring of
apartment pricing, quarterly reporting and bi-weekly conference calls with site
staff. Manager will review pricing recommendations and will have authority to
make pricing decisions concerning the Property. Manager will be responsible for
overseeing selection, set-up and maintenance of the revenue management software.
Licensing fees and software costs to run revenue management software shall be
paid at the then-prevailing rate by Bluerock to the software licensor (currently
RealPage for Yieldstar product, but licensor and product subject to change at
Manager's election) as a normal operating expense. Bluerock acknowledges and
agrees that some revenue management software contracts may impose
indemnification obligations on Bluerock with respect to third party providers
and others.

 

1

 

 

Procurement and Invoice Management. Bluerock agrees to deploy Ops Technology
(enables suppliers and service providers to present targeted pre-negotiated
catalog pricing, receive orders electronically, and insert electronic invoices
into the Manager's payment processing system) at the Project. Manager provides
e-procurement and invoice management services to control property spending and
optimize expenses. Such a platform enables suppliers and service providers to
present pre-negotiated catalog pricing, receive orders electronically, and
insert electronic invoices into Manager's payment processing system. Manager
will provide oversight of the e-procurement and invoice management platform. If
required by the software licensor (currently RealPage for OpsTechnology product,
but licensor and product subject to change at Manager's election), Bluerock
shall pay a one-time licensing fee, a monthly use fee and a per-paper invoice
processing fee at the then-prevailing rate as a normal operating expense. In
addition, Property vendors will pay a fee directly to the software licensor to
participate in the e-procurement and invoice management program. Bluerock
acknowledges and agrees that some contracts with software providers may impose
indemnification obligations on Bluerock with respect to third party providers
and others.

 

Resident Utility Billing and Invoice Processing. Bluerock agrees to deploy Bell
Utilities Management resident utility billing and invoice processing best
practices at the Project including, but not limited to, third party resident
utility billing, utilities invoice processing, meter maintenance, trash services
and deregulated market company/consultants as selected by the Manager. Manager
will provide Utilities Management support services in exchange for cost-offset
compensation of ninety-nine cents ($.99) per unit per month that will be passed
to the residents on the monthly Resident One Bill via the "Rent Service Fee" as
a $0 net impact to Bluerock. Utilities Management support services provided by
Manager shall include implementation of Utilities Management Bell Best Practices
in order to maximize utilities reimbursements and to minimize related fees and
expenses. The Manager will review utilities management practices (resident
utility billing and utility invoice processing) and shall have final authority
for making utilities related decisions concerning the Project. Manager will be
responsible for set-up and maintenance of the Utilities Management program.

 

1.3ADMINISTRATIVE CHARGES

Market rate fees or charges may also be charged or passed through for those
services set forth below:

 

(a)          Revenue Management Charge. To maximize total rental revenue at the
Property, Bluerock agrees to deploy yield management software (software that
uses algorithms to establish apartment rental rates) at the Property. Use of
such software requires additional staffing and expertise on Manager's part
("Pricing Authority Support"). Bluerock will pay Manager a per-unit-per-month
amount to provide Pricing Authority Support. Such amount will amount will
initially be $1.25per-unit-per-month, and may be adjusted as part of the annual
Budget process.

 

(b)          Marketing and Training Charges. To maximize total rental revenue at
the Property, Bluerock agrees to pay certain support amounts for marketing and
training of Manager's employees. Such amounts shall be $1.32 per-unit-per-month
for training and $37.00 per- Property-per-month for marketing and shall increase
thereafter only upon Bluerock's approval.

 

(c)          Contract Negotiation Charge. If, at Bluerock's request, Manager
negotiates video (cable), data (internet), voice (phone) on behalf of the
Bluerock to maximize revenue at the Property, and such agreements provide for
the payment to Bluerock of an upfront or "door" fee payment, then Manager will
be paid 10% of the upfront or "door" fee in return for negotiating and
overseeing work performed under such contracts.

 

2

 

 

(d)          Meter Replacement and Maintenance Oversight Charge. If a
property-wide meter change-out or meter maintenance is required, Bluerock will
pay to Manager a fee of 5% of total project cost for managing such project.

 

(e)          Charges for Additional Services. If additional services not
outlined herein are required by Bluerock of Manager, Bluerock shall pay Manager
for such additional services under terms and conditions to be agreed upon by the
parties. Manager shall be under no obligation to provide such additional
services unless and until the parties have entered into a written agreement
reflecting the terms and conditions thereof.

 

1.04 DEPOSITORY

An FDIC insured bank located in the United States of America, designated by
Manager and approved by Bluerock.

 

1.05 FISCAL YEAR

The year beginning January 1st and ending December 31st.

 

1.06 BUDGET

A composite of (i) an operations Budget, which shall be an estimate of receipts
and expenditures for the full and complete operation (inclusive of all
maintenance, repairs and alterations) of the Project during a Fiscal Year,
including a schedule of expected apartment rentals (excluding security deposits)
for the period stated herein and a schedule of expected special repairs and
maintenance projects, and (ii) a capital Budget, which shall be an estimate of
capital replacements, substitutions of, and additions to, the Project for the
Fiscal Year.

 

1.07 GROSS RECEIPTS

The entire amount of all receipts, determined on a cash basis, from (a) tenant
rentals, parking rent and other charges collected pursuant to tenant leases for
each month during the term hereof; provided, however, that there shall be
excluded from tenant rentals any refundable tenant security deposits (except as
provided below); (b) cleaning, tenant security and damage deposits forfeited by
tenants in such period; (c) tenant reimbursements for utilities (gas, electric,
water and sewer); (d) video (cable), data (internet), local or long-distance
services (voice), laundry and vending machine income and other ancillary revenue
generated as a percentage of gross receipts; (e) any and all receipts from the
operation of the Project received and relating to such period; (f) proceeds from
rental interruption insurance; and (g) any other sums and charges collected in
connection with termination of the tenant leases. Gross Receipts do not include
the proceeds of (i) any sale, exchange, refinancing, condemnation, or other
disposition of all or any part of the Project, (ii) any loans to Bluerock
whether or not secured by all or any part of the Project, (iii) any capital
contributions to Bluerock , (iv) any insurance (other than rental interruption
insurance) maintained with regard to the Project, (v) proceeds of casualty
insurance or damage claims as a result of damage or loss to the Project or (vi)
condemnation awards received pursuant to a government taking of all or any
portion of the Project.

 

3

 

 

1.08 PROJECT EMPLOYEES

Those persons employed by Manager and located on-site as a management staff;
e.g., senior manager, manager, assistant managers, leasing agents, maintenance
personnel, courtesy officers, and other personnel necessary to be directly
employed by the Manager in order to maintain and operate the Project.

 

SECTION 2: DUTIES AND RIGHTS OF MANAGER

 

2.1APPOINTMENT OF MANAGER

During the term of this Agreement, Manager agrees, for and in consideration of
the compensation provided in Section 1.02, and Bluerock hereby grants to Manager
the sole and exclusive right, to supervise and direct the leasing, management,
repair, maintenance and operation of the Project as per the authority granted
herein. All services performed by Manager under this Agreement shall be done as
an independent contractor of Bluerock. All obligations or expenses incurred
hereunder, including the pro rata portion used in connection with, or for the
benefit of the Project for all purchases, contracts, sales or services in bulk
or volume which Manager may obtain for discount or convenience in connection
thereof shall be for the account of, on behalf of, and at the expense of,
Bluerock except as otherwise specifically provided. Bluerock shall be obligated
to reimburse Manager for all expenses of Manager incurred specifically for the
Project.

 

Bluerock shall designate up to three people, to include a representatives from
accounting and asset management to serve as Bluerock's representative
("Bluerock's Representative") in all dealings with Manager hereunder. Whenever
the approval, consent, or other action of Bluerock is called hereunder, such
approval, consent or action shall be binding on Bluerock if specified in writing
via email, facsimile, or written correspondence and approved by Bluerock's
Representative. The initial Bluerock's Representative is Laurance Kaufman.
Manager shall be entitled to rely on all instruction of Bluerock's
representative pending further notification by Bluerock. Bluerock's
Representative may be changed at the discretion of Bluerock.

 

All obligations or expenses incurred hereunder, including the pro rata portion
used in connection with, or for the benefit of the Project for all purchases,
contracts, sales or services in bulk or volume which Manager may obtain for
discount or convenience in connection thereof shall be for the account of, on
behalf of, and at the expense of, Bluerock except as otherwise specifically
provided. Bluerock shall be obligated to reimburse Manager for all reasonable
customary expenses of Manager incurred specifically for the Project, which were
authorized in the Budget or otherwise approved in writing by Bluerock.

 

4

 

 

2.2BLUEROCK'S MINIMUM TECHNOLOGY REQUIREMENTS.

Bluerock agrees to use and pay associated software costs for Manager's standard
business application platform for property management (e.g. RealPage),
financials (e.g. Yardi), and other business applications (e.g. HR/Payroll -
Workday). Bluerock agrees to provide the Property with technology, including but
not limited to, hardware (e.g. computer, printer, scanner, check scanner, etc.),
software (e.g. Microsoft Windows, etc.), and high-speed internet access (e.g.
bandwidth, etc.) that satisfies Manager's minimum technology standard, as may be
modified from time to time. If the technology device falls below the minimum
standard or upgraded technology is deemed necessary for continuing operations,
Bluerock agrees to upgrade, at Bluerock's expense, as reasonably needed to
achieve the agreed upon minimum standard attached hereto as Exhibit C (as the
same may be modified from time to time) which were authorized in the Budget or
otherwise approved in writing by Bluerock to reasonably achieve the minimum
technology standard.

 

2.3GENERAL OPERATION

Manager shall operate the Project in the same manner as is customary and usual
in the operation of comparable facilities, and shall provide such services as
are customarily provided by operators of apartment projects of comparable class
and standing consistent with the Project's facilities, subject, however, in all
events to the limitations of the Budget. In addition to the other obligations of
Manager set forth herein, Manager shall render the following services and
perform the following duties for Bluerock in a timely, faithful, diligent and
efficient manner: (a) coordinate the plans of tenants for moving their personal
effects into the Project or out of it, with a view toward scheduling such
movements so that there shall be a minimum of inconvenience to other tenants;
(b) maintain businesslike relations with tenants whose service requests shall be
received, considered and recorded in systematic fashion in order to show the
action taken with respect to each; (c) use its commercially reasonable efforts
to collect all monthly rents due from tenants and rent for users or lessees of
other non-dwelling facilities in the Project, if any; request, demand, collect,
receive and receipt for any and all charges or rents which become due to
Bluerock, and at Bluerock's expense, take such legal action as may be necessary
or desirable to evict tenants delinquent in payment of monthly rental, other
charges (security deposits, late charges, etc.); (d) prepare or cause to be
prepared for execution and filing by the Manager as an independent contractor
all forms, reports and returns required by all federal, state or local laws in
connection with the unemployment insurance, workers' compensation insurance,
disability benefits, Social Security and other similar taxes now in effect or
hereafter imposed, and also any other requirements relating to the employment of
personnel; (e) advertise when necessary, at Bluerock's expense and approval, the
availability for rental for the Project units using commercially reasonable
business strategies in connection with the use of promotional materials, market
outreach efforts, internet and web-based marketing and display "for rent" or
other similar signs upon the Project, it being understood that Manager may
install one or more signs on or about the Project stating that same is under
management of Manager and may use in a tasteful manner Manager's name and logo
in any display advertising which may be done on behalf of the Project; and (f)
sign, renew and cancel tenant leases for the Project for terms and on forms
agreed to by Manager and approved by Bluerock (or on a month to month basis
following the expiration of the initial term of a tenant lease) to bona fide
individuals based upon Manager's recommendations. Manager shall exercise its
commercially reasonable efforts to include the Project in signage advertising
rentals available to be placed at the Project during any lease-up period.
Notwithstanding anything herein to the contrary, in the event the Project name
contains the trade names and/or trademarks "Bell Partners" or "Bell"
(collectively, the "Bell Brand Rights"), Bluerock shall not be entitled to any
right, title or interest of Manager in the Bell Brand Rights. Bluerock, at its
cost, shall immediately cease using any Bell Brand Right and shall replace all
signage and all collateral material that contains a Bell Brand Right (1) during
the term of this Agreement within 30 days after a request to do so by Bell; and
(2) within 30 days after the termination of this Agreement;

 

5

 

 

Security Services. It is understood and agreed that Manager is not in the
business of, and will not be providing alarm systems, guards, patrols and/or
similar services to the Project as a part of its management services. Should
Bluerock choose to do so, Bluerock may separately contract with a company
providing Security Services.

 

2.4BUDGET

(a)          Attached hereto as Exhibit A is the Budget approved by Bluerock for
the stated portion of the current Fiscal Year. For subsequent Fiscal Years,
Manager shall submit the Budget for the ensuing Fiscal Year for Bluerock's
approval no later than ninety (90) days prior to the beginning of each
successive Fiscal Year. Bluerock shall make reasonable business efforts to
approve the proposed Budget prior to December 31. In the event Bluerock
disapproves the Budget, in whole or in part, Bluerock will provide such edits
for the Manager to make as may be reasonably practicable. Until a complete new
Budget is approved, Manager shall operate on the Budget or part thereof which is
approved and the disapproved items shall be governed by the like item approved
for the prior Fiscal Year, with the exception of expenses for personnel which
may be reasonably increased based on existing competitive conditions unless the
increase for personnel is the item that is being disputed, in which case
expenses for personnel will not be increased.

 

(b)          The Budget shall reflect the schedule of monthly rents for the
applicable Fiscal Year. It shall also constitute a major control under which
Manager shall operate the Project, and Manager shall make all reasonable efforts
to ensure there are no substantial variances therefrom except for the variations
which are in compliance with Section 2.07(a)(ii). Consequently, no expenses may
be incurred or commitments made by Manager in connection with the management or
operation of the Project which exceed (or would cause the total expenses to
exceed) by more than five percent (5%) for the "line item" amount allocated for
such category of expense provided for in the approved Budget; provided, however,
the foregoing limitation with respect to incurring expenses not covered by the
Budget shall not apply to expenses relating to taxes, insurance or utilities.
Manager makes no guaranty, warranty or representation whatsoever in connection
with the Budgets or the operational results of owning the Project, such being
intended as estimates only. Manager will use its commercially reasonable efforts
to develop the Budget and manage the Project in accordance with the Budget.

 

6

 

 

(c)          In the event there shall be a substantial variances (expenses
exceeding5% of any "line item" amount allocated for such category of expense, or
Gross Receipts less than 95%, of projection) between the actual results of
operations for any month and the estimated results of operations for such month
as set forth in the Budget, Manager shall furnish to Bluerock, within ten (10)
business days after the expiration of such month, a written explanation
concerning the variances and the steps being taken by Manager to rectify the
variances. If after a Budget has been approved substantial variations have
occurred, or are anticipated by Manager during the course of the Fiscal Year,
Manager shall immediately notify Bluerock and, upon Bluerock's request, shall
prepare and submit to Bluerock a revised forecast of annual income and expenses
for the remainder of the Fiscal Year based on actual year-to-date income and
expenses and Manager's forecast of income and expenses for the remainder of the
Fiscal Year. Such forecast shall not constitute a replacement Budget.

 

2.5PROJECT EMPLOYEES AND OTHER PERSONNEL

(a)          Manager shall investigate, hire, employ, instruct, pay, promote,
direct, discharge and supervise the work of the Project employees and shall
supervise, through the Project employees, the firing, promotion, discharge and
work of all other operating and service employees performing services in, for or
about the Project, all in the name of Manager. All necessary and appropriate
training and training-related costs may be included in the Budget and paid
accordingly. Manager shall be solely responsible for legal compliance concerning
the foregoing activities and shall indemnify and hold harmless Bluerock from
employee claims and violations of law by Manager in respect to employment
matters. To the extent that some of the Project employees may be required to
reside at the Project and be available on a full- time basis in order to perform
properly the duties of his/her employment, it is further understood and agreed
that to the extent contemplated in the Budget or with Bluerock's prior written
approval, such Project employees (including spouses or significant others and
dependent children), in addition to salary and fringe benefits, may receive up
to a 20% discount, or rental concession on the normal rental rates for any unit
such employee is required to occupy.

 

(b) At all times, all Project employees shall at all times be deemed solely
employees of Manager, and not of Bluerock. Bluerock nevertheless agrees to
reimburse Manager, consistent with the Budget, bi-weekly for the total aggregate
Budgeted compensation, including salary and fringe benefits, payable with
respect to the Project employees and any temporary employees performing duties
at the Project. The term "fringe" benefits, as used herein, shall mean and
include the employee's and employer's contribution of FICA, unemployment
compensation and other employment taxes, workers' compensation, group life,
accident and health insurance premiums, performance bonuses provided for in the
Budget and approved by Bluerock, disability, vacation, holiday, and sick leave,
401(k) contributions and other similar benefits paid or payable to employees on
other projects operated by Manager. Any 401(k) employee or employer
contributions forfeited by the employee remain with the plan. The cost of such
Project Employees' base salaries and fringe benefits shall be separately and
specifically scheduled within the Payroll line item of the Budget. The
compensation, payroll taxes, employee benefits, insurance, payroll and
administrative costs of such employees shall be considered a normal operating
expense and shall be paid as a Project expense, as provided and to the extent
permitted in the Budget. In addition, if there is a sale of the Property during
the term of this Agreement, Manager may pay and Bluerock shall reimburse, such
"stay on bonuses" to on-site Property employees as Manager deems customary in
the industry and approved by Bluerock in writing.

 

7

 

 

2.6CONTRACTS AND SUPPLIES

Subject to the Budget, the Manager shall, in the name of and on behalf of
Bluerock and at Bluerock's expense, consummate arrangements with unrelated third
party concessionaires, licensees, tenants or other intended users of the
facilities of the Project, shall enter into contracts for furnishing to the
Project electricity, gas, water, steam, telephone, cleaning, vermin
exterminators, furnace and air-conditioning maintenance, security protection,
pest control, landscaping, solid waste removal and any other utilities, services
and concessions which are provided in connection with the maintenance and
operation of apartment projects which are comparable to the Project and in
accordance with standards comparable to those prevailing in other comparable
apartment projects, and shall place purchase orders for such equipment, tools,
appliances, materials and supplies as are reflected in the Budget and necessary
to maintain the Project. Manager will make a reasonable attempt to make all
contracts cancelable without penalty within (30) days written notice provided,
however, that Bluerock's prior written consent shall be required for service
contract or purchase order providing for a term or duration of more than one (I)
year period; and further provided, that Bluerock's prior written consent shall
be required for any such agreement that is not cancelable without penalty upon
thirty (30) day written notice.

 

In the event that utility or power companies require a surety bond or other form
of security in order to provide utilities, electrical or other services to the
Project, upon Bluerock's written consent thereto, the Manager is authorized to
obtain such bond at Bluerock's sole expense. Manager may, in its sole
discretion, elect to guarantee, indemnify, defend and hold harmless those
parties supplying such bonds or other form of security (the "Surety") for any
premiums, liabilities, losses, costs, damages, attorney fees and other expenses,
including interest, which the Surety may sustain or incur by reason of, or in
connection with, the issuance, renewal or continuation of such bonds or other
form of security. In such event, Bluerock will reimburse and indemnity Manager
pursuant to Section 6.03 with regard to the same.

 

2.7MANAGER'S SERVICES

In the performance of its duties under this Agreement and subject to the
limitations set forth in Section 2.05 hereof, it is agreed that Manager may
enter into any contract on behalf of Bluerock with subsidiaries and affiliates
of Manager for the furnishing of supplies and services to the Project, including
but not limited to the purchasing of furniture, operating equipment, operating
supplies, maintenance and landscaping services, and advertising, provided,
however, that the net cost of such supplies and services to Bluerock is
competitive with such similar services or supplies customarily used in the
industry, whose services or supplies are reasonably available to the industry
and whose services or supplies are reasonably available to the Project. Manager
may implement a renter's insurance program through an insurance company
affiliated with Manager provided rates are comparable with the industry
standard.

 

8

 

 

2.8ALTERATIONS, REPAIRS AND MAINTENANCE

(a)          (i) To the extent adequate funds are made available to Manager by
Bluerock, Manager shall make or install, or cause to be made and installed at
Bluerock's expense and in the name of Bluerock, all necessary or desirable
repairs, interior and exterior cleaning, painting and decorating, plumbing,
alterations, replacements, improvements and other normal maintenance and repair
work on and to the Project as are customarily made by Manager in the operation
of apartment Projects or are required by any lease. (ii) Manager may make
emergency repairs involving manifest danger to life or property which are
immediately necessary for the preservation of the safety of the Project, or for
the safety of the tenants, or are required to avoid the suspension of any
necessary service to the Project, in which event such reasonable expenditures
may be made by the Manager without prior approval and irrespective of the cost
limitations imposed by the Budget, provided that Bluerock or its successor in
interest is notified in a timely manner and thereafter given written notice of
such situation and such costs incurred.

 

(b)          In accordance with the terms of the Budget, by Manager's
recommendation (with Bluerock's approval) or upon Bluerock demand and/or
approval (except in the case of emergency), Manager shall, at Bluerock's
expense, from time to time during the term hereof, make all required capital
replacements or repairs to the Project ("Capital Project"). For any Capital
Projects, including but not limited to Project improvements and rehab/renovation
projects that cost more than $10,000 on an individual basis, Bluerock shall pay
Manager a fee to supervise such Capital Projects equal to six percent (6%) of
the total cost of the completed work, including both hard and soft costs.

 

(c)          In connection with this Agreement, Manager shall provide
construction management services and supervision to restore or repair physical
damage to the Property resulting from fortuitous loss or acts of God, including
but not limited to, fire, wind, hail and flood ("Casualty Projects").

 

Manager shall be paid a construction management oversight fee of five percent
(5%) based upon the total cost of the Casualty Project work, including hard and
soft costs.

 

The construction management fee shall be paid to Manager by Bluerock as soon as
practical, either at the earlier of as draws are paid, or at the completion of
the project work.

 

Manager shall where applicable make reasonable efforts to secure at least three
(3) bids for all insurance loss claims and casualty work. and shall use best
efforts to obtain at least three (3) such bids for any contract for labor and/or
material relating to the Project which has an aggregate cost to Bluerock of more
than Twenty Five Thousand Dollars ($25,000).

 

(d)          Manager's responsibilities with respect to the Casualty Projects
shall be performed with the professional skill and care of first-class
construction managers in the geographic area in which the Project is located.
The services to be provided will include, but not be limited to, the following:
coordination of space planning; providing a detailed scope of work; coordination
of acquisition of city approvals and permits to be obtained by General
Contractor; acquisition of competitive bids from contractors where required by
Bluerock; bid summary and recommendations for review by Bluerock; negotiation of
construction contracts; handling relations with tenants of the Project;
coordination of change orders; securing and recording conditional and
unconditional lien releases (whether partial or final) from all contractors,
subcontractors, material men, suppliers and the like prior to or concurrent with
the making of any payments, and providing for such other arrangements as may be
reasonably prudent under the circumstances to assure the appropriate application
of construction funds; inspection of construction to ensure quality and
completion prior to payment; timely filing or recording of notices of completion
and posting of notices of non- responsibility on behalf of Bluerock (if
applicable) as well as otherwise taking all steps necessary to comply with all
laws and procedures relating to keeping the Project free of liens; preparation
of a final punch list, and supervising the completion of any punch list items of
remaining or defective work; coordination of inspections upon completion;
securing certificates of occupancy; obtaining final lien waivers; review,
approval, and submittal to Bluerock of all payment applications; ensuring that
all contractors, subcontractors, material men, suppliers and the like carry
sufficient insurance; and, such other services as are reasonable and necessary
in connection with completion of the work. Manager shall make available to
Bluerock the advice, consultation and expertise of Manager's technical staff,
and render such periodic progress reports to Bluerock as it shall reasonably
request.

 

9

 

 

2.9LICENSES AND PERMITS

Manager shall, in a timely manner, apply for, and thereafter use commercially
reasonable efforts to obtain and maintain in the name and at the expense of
Bluerock all licenses and permits (including deposits and bonds) required of
Property Owner, Bluerock or Manager in connection with the management and
operation of the Project. Bluerock agrees to execute and deliver any and all
applications and other documents and to otherwise cooperate to the fullest
extent with Manager in applying for, obtaining and maintaining such licenses and
permits. Specifically, but without limitation, Manager agrees to comply with all
environmental laws and regulations in connection with the Project, to the extent
that such laws and regulations relate to Manager's management, operation and
maintenance obligations hereunder. Upon obtaining knowledge of any violation of
any such law, Manager shall promptly notify Bluerock thereof in writing.

 

2.10COMPLIANCE WITH LAWS

Manager, at Bluerock's expense, shall use its commercially reasonable efforts to
cause all acts and duties to be done in and about the Project to comply with all
laws, regulations and requirements of any federal, state, regional, county or
municipal government, having jurisdiction respecting the use or manner of use of
the Project or the maintenance, alteration or operation thereof.

 

Bluerock shall use its commercially reasonable efforts to cause all acts and
duties to be done in and about the Project to comply with all laws, regulations
and requirements of any federal, state, regional, county or municipal government
having jurisdiction over the use or manner of use of the Project or the
maintenance, alteration or operation thereof.

 

2.11LEGAL PROCEEDINGS

Manager shall institute, in its own name or in the name of Bluerock, but in any
event at the expense of Bluerock, any and all legal actions or proceedings which
Manager deems reasonable to collect charges, rent or other income from the
Project, or to dispossess tenants or other persons in possession, or to cancel
or terminate any lease, license or concessions agreement for the breach thereof,
or default thereunder by any tenant, licensee or concessionaire, provided, that
the legal fees and related costs in connection with such proceeding do not
exceed the Budget.

 

2.12DEBTS OF BLUEROCK

In the performance of its duties as Manager, Manager shall act solely as the
representative of Bluerock. All debts and liabilities to third persons incurred
by Manager in the course of its operation and management of the Project shall be
the debts and liabilities of Bluerock only, and Manager shall not be liable for
any such debts or liabilities.

 

10

 

 

SECTION 3: MANAGEMENT FEES

 

3.1MANAGEMENT FEE

The Bluerock shall pay to Manager, during the term hereof, the Management Fees
and other fees and costs due hereunder for the previous month on or before the
tenth (10th) day of each subsequent month; provided, however that with respect
to the Management Fee due for the last month of the term hereof, such Management
Fee shall be payable on the last day of such month. Manager shall have the right
to withdraw the monthly fee from the Operating Account established by Manager.

 

3.2PLACE OF PAYMENT

All sums payable by Bluerock to Manager hereunder shall be payable to Manager at
300 N. Greene Street, Suite 1000, Greensboro, NC 27401, unless the Manager
shall, from time to time, specify a different address in writing.

 

SECTION 4: PROCEDURE FOR HANDLING RECEIPTS AND OPERATING CAPITAL

 

4.1BANK DEPOSITS

All monies received by Manager for or on behalf of Bluerock shall be deposited
by Manager with the Depository. Manager shall maintain separate accounts for
such funds consistent with the system of accounting of the Project. All funds on
deposit shall be managed by Manager subject to the terms hereof. All monies of
Bluerock held by Manager pursuant to the terms hereof shall be held by Manager
in trust for the benefit of Bluerock to be held and disbursed as herein provided
and shall not, unless Bluerock otherwise has agreed or directed, be commingled
with the funds of any other person, including Manager or any affiliate of
Manager. In no event shall Manager be responsible for any loss to amounts on
deposit caused by the insolvency or other similar event or occurrence with
respect to the Depository.

 

4.2SECURITY DEPOSIT ACCOUNT

Manager shall comply with all applicable laws with respect to security deposits
paid by tenants. All security deposit funds held by Manager shall at all times
be the property of Bluerock, subject to all applicable laws with respect
thereto. Upon commencement of this Agreement, the Bluerock authorizes the
Manager to make withdrawals therefrom for the purpose of returning them as
required by the lease or by existing law.

 

4.3OPERATING ACCOUNT

Manager shall deposit all gross receipts from the operations of the Project into
an Operating Account, on which both Manager and Bluerock shall be signatories
and pay the normal operating expenses of the Project, including Manager's fees,
debt and taxes as directed.

 

11

 

 

4.4DISBURSEMENT OF DEPOSITS

Manager shall disburse and pay all funds on deposit on behalf of and in the name
of Bluerock, in such amounts and at such times as the same are required in
connection with ownership, maintenance and operation of the Project on account
of all taxes, assessments and charges of every kind imposed by any governmental
authority having jurisdiction over the Project, and all costs and expenses of
maintaining, operating and supervising the operation of the Project, including,
but not limited to, the Management Fees due hereunder, salaries, fringe benefits
and expenses of the Project employees, insurance premiums, debt service, legal
and accounting fees and the cost and expense of utilities, services, marketing,
advertising and concessions. To the extent there are insufficient funds to pay
all of such costs and expenses, Manager shall immediately notify Bluerock upon
first projection or awareness of a cash shortage or pending cash storage.
Manager shall pay such of the foregoing items in the order and manner. directed
by Bluerock, and shall thereafter submit to Bluerock a statement of all
remaining unpaid bills except that Management Fees and payroll shall not be
deferred and shall be paid in accordance with the Agreement. Nothing in this
agreement shall require the Manager to advance money on Bluerock's behalf.

 

4.5AUTHORIZED SIGNATURES

Any persons from time to time designated by Manager and agreed to in writing by
Bluerock shall be authorized signatories on all bank accounts established by
Manager hereunder and shall have authority to make disbursements from such
accounts to the extent permitted in this Section 4. Funds may be withdrawn from
all bank accounts established by Manager, in accordance with this Section 4,
only upon the signature of an individual who has been granted that authority by
Bluerock. Bluerock may at any time and at Bluerock's sole discretion direct
Manager to withdraw funds and make disbursements from such accounts, except all
persons who are authorized signatories or who in any way handle funds for the
Project shall be bonded or covered by dishonesty insurance in the minimum amount
of $100,000 per employee. At the beginning of each year and as new persons shall
be designated authorized signatories, Manager shall provide Bluerock with
evidence of such bonding. Any expenses relating to such bond for on-site
employees and for off-site employees shall be borne by Manager. Bluerock's
designated agents shall be added as authorized signatories at Bluerock's
request.

 

SECTION 5: ACCOUNTING

 

5.1BOOKS AND RECORDS

Manager, on behalf of Bluerock, shall keep all books and accounts pertaining to
the Project In accordance with Generally Accepted Accounting Principles in the
U.S. The cutoff date of the accounting period shall be the last day of each
calendar month. Manager, on behalf of Bluerock, shall also supervise and direct
the keeping of a comprehensive system of office records, books and accounts
pertaining to the Project. Such records shall be subject to examination at the
office where they are maintained by Bluerock or its authorized agents, attorneys
and accountant at all reasonable business hours and upon reasonable, advance
notice to Manager. Capitalization and expense policy of Bluerock to be adhered
to.

 

On or about the end of each calendar quarter of each year, Manager shall cause
to be furnished to Bluerock such information as reasonably requested in writing
by Bluerock as is necessary for any reporting requirements of the any direct or
indirect members of Bluerock or for any reporting requirements of any REIT
Member (as defined in Bluerock's Operating Agreement) (whether a direct or
indirect Bluerock) to determine its qualification as a real estate investment
trust and its compliance with REIT Requirements (as defined in Bluerock 's
Operating Agreement) as shall be reasonably requested by Bluerock. Further, the
Manager shall cooperate in a reasonable manner at the request of Bluerock and
any direct or indirect member of Bluerock to work in good faith with any
designated accountants or auditors of such party or its Affiliates so that such
party or its Affiliate is able to comply with its public reporting, attestation,
certification and other requirements under the Securities Exchange Act of 1934,
as amended, applicable to such entity, and to work in good faith with the
designated accountants or auditors of the such party or any of its Affiliates in
connection therewith, including for purposes of testing internal controls and
procedures of such party or its Affiliates.

 

12

 

 

5.2PERIODIC STATEMENTS

(a)          On or before five (5) business days following the end of each
calendar month, Manager shall deliver or cause to be delivered to Bluerock its
standard financial reports customarily provided to owners of properties it
manages, a list of which is set forth on Exhibit B. The reports are subject to
change from time to time by Bluerock or Manager provided Manager shall not
substantively decrease the quality of the information provided.

 

(b)          Within ten (10) business days but no later than the 15th of the
month after the end of such Fiscal Year, Manager will deliver to Bluerock , an
income and expense statement as of Fiscal Year end, and the results of operation
of the Project during the preceding Fiscal Year (anything contained herein to
the contrary notwithstanding, however, Manager shall not be obligated to prepare
any of Bluerock’s or Property Owner’s state or federal income tax returns).

 

(c)          Manager shall also prepare and provide to Bluerock such reports and
information as required by Bluerock to Prepare the reports and tax returns
required under the Bluerock Management Agreement, including without limitation,
the quarterly reports that Bluerock may require under Section 5.01 hereof.

 

(d)          In the event that Bluerock or Property Owner’s Mortgagee(s)
requires an audit, the Manager shall cooperate with the auditors in a timely
manner to complete the audit engagement. Also, Manager shall cooperate in a
reasonable manner at the request of Bluerock and shall work in good faith with
its designated representatives, accountants or auditors to enable compliance
with its public reporting, attestation, certification and other requirements
under applicable securities laws and regulations, including for testing internal
controls and procedures.

 

13

 

 

(e)          Bluerock may request and Manager shall provide when available such
monthly, quarterly and/or annual leasing and management reports that relate to
the operations of the project as Manager customarily provides owners of
properties it manages.

 

5.3EXPENSES

All costs and expenses incurred in connection with the preparation of any
statements, budgets, schedules, computations and other reports required under
this Section 5, or under any other provisions of this agreement, shall be borne
by the Manager. Any costs and expenses incurred in connection with the
preparation of any statement or report not a part of the Manager's standard
reporting package, a list of which is set forth on Exhibit B, shall be borne by
Bluerock with Bluerock's prior written consent thereto.

 

SECTION 6: GENERAL COVENANTS OF BLUEROCK AND MANAGER

 

6.1OPERATING EXPENSES

Bluerock shall be solely liable for, and shall pay, all costs and expenses of
managing and operating the Project that have been incurred by Bluerock or by
Manager in accordance with the provisions of this Agreement, and shall pay, or
Manager shall pay on Bluerock's behalf, all such costs and expenses, including,
without limitation, the salaries of all Project employees, provided however,
Bluerock shall have no direct obligations to Project Employees for salaries or
fringe benefits, as all Project Employees are employed solely by Manager and not
by Bluerock. Nothing in this Agreement shall require Manager to advance funds on
Bluerock's behalf, however if funds are advanced by Manager in the operation, or
management of the Project due to insufficient funds being from Gross Receipts,
these funds will be reimbursed by Bluerock within thirty (30) days of submitting
itemized invoices to Bluerock. Given Manager's purchasing power, Manager is
sometimes able to negotiate volume discounts which inure to the benefit of its
managed properties. Bluerock's obligation to pay all costs and expenses of
managing and operating the Property includes Bluerock's pro rata share of
purchases, contracts, sales or services purchased by Manager in bulk for which
Manager obtains for discount or convenience to benefit the Property. Bluerock
further recognizes that the Project may be operated in conjunction with other
projects and that costs may be allocated or shared between such projects. In
such regard, Bluerock consents to such allocation of costs and/or sharing of any
expenses in an effort to save costs and operate the Project in a more efficient
manner, so long as all such allocations are clearly indicated and approved in
the Budget and not otherwise detrimental to Bluerock.

 

6.2BLUEROCK'S RIGHT OF INSPECTION AND REVIEW

Bluerock and Bluerock's accountants, attorneys and agents have the right to
enter upon any part of the Project at any reasonable time during the Term of
this Agreement for the purpose of examining or inspecting the Project or
examining or making copies of books and records of the Project. Any inspection
shall be done with as little disruption to the business of the Project as
possible. Books and records of the Project shall be kept, as of the commencement
date, at the Project or at the location where any central accounting and
bookkeeping services are performed by Manager but at all times shall be the
property of Bluerock.

 

14

 

 

6.3INDEMNIFICATION BY BLUEROCK

Except for the gross negligence, willful misconduct or criminal actions of
Manager (including Project Employees) in connection with its performance under
this Agreement, Bluerock and Property Owner shall indemnify, hold harmless, and
defend Manager (and Manager's partners, directors, shareholders, officers,
employees, and agents), from and against any and all liabilities, claims, causes
of action, suits, losses, demands and expenses whatsoever including, but not
limited to reasonable legal fees and expenses arising out of or in the
connection with ownership, maintenance or operation of the Project or this
Agreement or the performance of Manager's agreements hereunder (collectively
"Claims"), including but not limited to, Claims alleging bodily injury or
property damage, and/or the loss of use of property following and resulting from
damage or destruction, unless caused by the gross negligence, willful misconduct
or criminal actions of Manager. The indemnification by Bluerock contained in
this Section 6.03 is in addition to any other indemnification obligations of
Bluerock or Property Owner contained in this Agreement, and is not limited by or
to Bluerock's Liability Insurance. It is the intent of the parties hereto,
however, to look first to Bluerock's Liability Insurance with respect to all
Claims hereunder. Nothing herein shall be construed to indemnify, defend or hold
harmless the Manager from claims alleging the gross negligence, willful
misconduct or criminal actions of the Manager or its employees, directors,
officers, agents or representatives.

 

6.4INDEMNIFICATION BY MANAGER

Manager shall indemnify Bluerock and Property Owner from and against all Claims
for bodily injury and property damage or for financial loss that (i) arise out
of or are a result of the gross negligence, willful misconduct or criminal
actions of Manager except where attributable to actions or policies approved in
writing or required in writing by Bluerock and (ii) result in a claim against
Bluerock or Property Owner arising out of the Manager's gross negligence,
willful misconduct or criminal actions. Where Bluerock or Property Owner is sued
as a result of Manager's gross negligence, willful misconduct or criminal
actions, Manager shall indemnify, defend and hold harmless Bluerock and Property
Owner. The indemnification by Manager contained in this Section 6.4 is in
addition to any other indemnification obligations of Manager contained in this
Agreement, and is not limited by or to Manager's Insurance. It is the intent of
the parties hereto, however, to look first to Manager's Insurance, where
applicable, as set forth herein.

 

6.4SURVIVAL OF INDEMNITY OBLIGATIONS

The indemnification and hold harmless obligations of the parties in the Sections
6.03 and 6.04 shall survive the expiration or earlier termination of this
Agreement.

 

SECTION 7: DEFAULTS AND TERMINATION RIGHTS

 

7.1DEFAULT BY MANAGER

Manager shall be deemed to be in default hereunder in the event Manager shall
fail to keep, observe or perform any material covenant, agreement, term or
provision of this Agreement to be kept, observed or performed by Manager, and
such default shall (i) result from Manager's grossly negligent acts or omissions
or willful misconduct; (ii) involve Manager's misappropriation or intentional
misapplication of funds received or held by Manager hereunder; or (iii) continue
for a period often (10) days after written notice thereof by Bluerock to Manager
as to any default in payment of money or thirty (30) days after written notice
thereof by Bluerock to Manager as to any non-monetary default, or, if such
non-monetary default cannot be cured within thirty (30) days, then such
additional period as shall be reasonable provided that Manager is capable of
curing same and has continuously attempted to cure such default. Manager shall
also be deemed to be in default hereunder if a petition for bankruptcy,
reorganization or rearrangement is filed under state or federal insolvency
statutes by Manage, or if any such petition is filed against Manager and not
removed or discharged within sixty (60) days thereafter.

 

15

 

 

7.2REMEDIES OF BLUEROCK

Upon the occurrence of an event of default by Manager as specified in Section
7.01 hereof, Bluerock shall have the right to pursue any remedy it may have at
law or in equity (provided that in no event shall Manager ever be liable to
Bluerock for, and Bluerock hereby waives all rights to receive, punitive,
consequential or exemplary damages), it being expressly understood that although
Bluerock has no further obligation to pay any fee due hereunder, Manager shall
remain liable for any losses suffered as a result of Manager's default and the
resulting termination of this Agreement. Promptly upon such termination, Manager
shall deliver to Bluerock any funds, books and records of Bluerock then in the
possession or control of Manager and all accounts established by Manager for
security deposits.

 

7.3DEFAULTS BY BLUEROCK

Bluerock shall be deemed to be in default hereunder in the event Bluerock shall
fail to keep, observe or perform any material covenant, agreement, term or
provision of this Agreement to be kept, observed or performed by Bluerock, and
such default shall continue for a period of, in the case of any default which
can be cured by the payment of a liquidated sum of money, ten (10) days and, in
the case of all other defaults, thirty (30) days after notice thereof by Manager
to Bluerock but, if such non-monetary default cannot be cured within thirty (30)
days, then such additional period as shall be reasonable provided that Bluerock
is capable of curing same and has continuously attempted to cure such default.

 

7.4REMEDIES OF MANAGER

Upon the occurrence of an event of default by Bluerock as specified in Section
7.03 hereof, Manager shall be entitled to terminate this Agreement, and upon any
such termination by Manager pursuant to this Section 7.04, Manager shall have
the right to pursue any remedy it may have at law or in equity (provided that in
no event shall Bluerock o r P roperty M anager ever be liable to Manager for,
and Manager hereby waives all rights to receive, punitive, consequential or
exemplary damages).

 

7.5EXPIRATION OF TERM

Upon the expiration of the Term hereof pursuant to Section 1.01 hereof, unless
sooner terminated pursuant to the terms of this Agreement, Manager sha l deliver
to Bluerock all funds, including tenant security deposits, books and records of
Bluerock then in possession or control of Manager, save and except such sums as
are then due and owing to Manager hereunder. In addition, within sixty (60) days
following expiration or termination, Manager shall deliver to Bluerock a final
accounting, in writing, with respect to the operations of the Project, which
obligation shall survive termination.

 

7.6TERMINATION WITHOUT CAUSE

This Agreement shall be terminable by either party at any time without cause
upon thirty (30) days prior written notice from Bluerock to Manager and ninety
(90) days written notice from Manager to Bluerock. Additionally, this Agreement
shall automatically terminate upon Property Owner’s sale or other disposition of
the Project or upon the condemnation of all or any material portion o f t he
Project Bluerock acknowledges Manager shall incur substantial expenses in the
initial set-up of the management of the Project. In the event Bluerock
terminates this Agreement without cause for any reason, including but not
limited to, the sale or transfer of the Project's ownership or assignment of
property management services to another property manager within 120 days of
commencement, in addition to payments and reimbursable expenses due Manager
through the date of termination, Bluerock agrees to pay Manager an additional
amount equal to one month's Base Management Fee.

 

16

 

 

7.7EFFECT OF TERMINATION

Upon termination of this Agreement for any reason, neither Bluerock, nor the
Manager have any further rights or obligations under this Agreement other than
obligations accrued prior to the termination or by the express terms surviving
this Agreement.

 

SECTION 8: INSURANCE

 

8.1BLUEROCK'S INSURANCE:

Bluerock shall obtain and maintain the following insurance (the specifications
for which may be changed from time to time by Bluerock) for t he benefit of
Property Owner necessary to protect the interest of Bluerock and Property Owner
as it relates to the Property, at Bluerock's sole cost and expense, from
authorized insurance companies with an AM Best rating of A IX or higher.

 

a.PROPERTY INSURANCE: Hazard insurance in the amount of the full replacement
cost of the Property, and such other property insurance as Bluerock may elect,
at Bluerock's expense.

 

b.LIABILITY INSURANCE: Commercial general liability insurance including
contractual liability for insured contracts, on an "occurrence" basis, naming
Manager as an additional insured, with limits of not less than three Million
Dollars ($3,000,000.00) per occurrence (the "Bluerock's Liability Insurance").
This limit may be satisfied by a combination of CGL and umbrella/excess
liability insurance. Bluerock's Liability Insurance shall include coverage for
losses arising from ownership, management, and operation of the Project. This
insurance shall be primary for Bluerock, Property Owner and Manager with respect
to the Project.

 

c.CERTIFICATE OF INSURANCE: Bluerock shall provide to Manager a certificate of
insurance evidencing such coverage from an insurance carrier with an A.M. Best
Rating of A VIII or higher reflecting that Bluerock 's Liability Insurance is
effective in accordance with this section and that Bluerock's Liability
Insurance will not be canceled without at least thirty (30) days prior written
notice to Manager.

 

8.2MANAGER'S INSURANCE: Manager shall obtain and maintain the following
insurance (the specifications for which may be changed from time to time by
Bluerock) necessary to protect the interest of Bluerock and Property Owner as it
relates to Manager's operations hereunder, at Manager's sole cost and expense,
from authorized insurance companies approved by Bluerock rated by Best's Rating
at A IX or higher.

 

a.COMMERCIAL GENERAL LIABILITY INSURANCE: Commercial general liability insurance
for the benefit of Manager, Property Owner and Bluerock in the amount of
$1,000,000 per occurrence and $2,000,000 in the aggregate covering claims for
bodily injury, property damage, personal and advertising injury, products and
completed operations (the "Manager's Liability Insurance").

 

17

 

 

1.                      Coverage on an occurrence form.

2.                      Contractual liability coverage covering the
indemnification section of this agreement.

3.                      "Additional Insured- Owners, Lessees or Contractors
-(FORM B), CG 20 10 85" or its equivalent providing coverage for both ongoing
and completed operations and naming Bluerock and Property Owner as additional
insured parties.

4.                      Manager's policy shall not include a Limitation of
Coverage Real Estate Operations (CG 22 60 07 98) endorsement, Real Estate
Property Managed Endorsement (CG 22 70 11 85) or similar endorsements excluding
or limiting coverage for bodily injury, property damage or personal and
advertising injury.

5.                      Manager shall continue to name Bluerock and Property
Owner as an additional insured for a period of three years following the
termination of the Agreement. Manager shall provide Bluerock with an original
certificate of insurance not less than fifteen days prior to each renewal date
during this three-year period.

6.                      If the Manager utilizes the services of an employee
leasing company, then it's general liability policy must include ISO endorsement
CG 04 24 10 93 Coverage for Injury to Leased Workers.

7.                      The pollution exclusion must be modified to include
coverage for pollution claims related to a hostile fire as well as pollutants
that are released from the building's heating equipment or equipment used to
heat water.

8.                      A separation of insured clause.

 

b.UMBRELLA OR EXCESS LIABILITY: limits of $5,000,000: Providing follow-form
coverage over the Commercial General Liability, Automobile Liability and
Employers' Liability policies.

 

c.AUTO LIABILITY INSURANCE: Manager, at its expense which is not reimbursable,
shall carry and maintain business auto liability insurance covering owned,
non-owned and hired vehicles with a limit of not less than $1,000,000 per
accident. If the Manager utilizes the services of an employee leasing company
then its Commercial Auto Liability policy must include ISO endorsement CA 23 25
07 97 Coverage for Injury to Leased Workers. Bluerock and Property Owner shall
be named as additional insured parties.

 

d.WORKERS' COMPENSATION AND EMPLOYERS' LIABILITY INSURANCE:

 

1.Workers' compensation - Statutory limits of insurance covering employees,
including principals. In the event the principal has waived coverage for
himself/herself, it is hereby agreed by all parties that the principal may not
perform any work under this contract.

2.Employers' liability limits.

(A) $1,000,000 for bodily injury caused by accident, each accident.

(B) $1,000,000 for bodily injury caused by disease, each employee.

(C) $1,000,000 for bodily injury caused by disease, policy limit.

 

e.PROPERTY MANAGER'S ERRORS AND OMISSIONS LIABILITY:

1.Limits of lnsurance: $1,000,000 per occurrence, $2,000,000 aggregate

2.If coverage is on a claims-made basis, the retroactive date must be a date
that is not later than the date on which Manager began performing services on
behalf of Bluerock .

3.Contingent bodily injury and property damage coverage.

4.Coverage shall be maintained for a period of three years after the termination
of services. Manager shall provide Bluerock with an original certificate of
insurance on or before each renewal date during this three-year period.

5.The policy shall include a separation of insureds clause.

 

18

 

 

f.COMMERCIAL CRIME INSURANCE:

1.Limits of Insurance: $1,000,000 employee dishonesty, $1,000,000 forgery or
alteration, $1,000,000 computer fraud, $1,000,000 wire funds transfer fraud,

$1,000,000 money and securities on and off premises

2.Third party coverage.

3.No limitation or exclusion related to acts of collusion.

4.Bluerock and Property Owner shall be included as Loss Payees as their
interests may appear.

5.          Coverage shall be included for theft of Bluerock's property by
Manager's owners, directors and officers.

6.The definition of employee shall include leased employees if the Manager
utilizes the services of an employee leasing firm.

 

g.EMPLOYMENT PRACTICES LIABILTIY INSURANCE:

Employment Practices Liability insurance with limits of $1,000,000 per
occurrence/aggregate, including third party coverage for sexual harassment,
discrimination and other coverable employment-related torts.

 

h.CERTIFICATES OF INSURANCE: Manager shall not begin performing services
hereunder until original certificates of insurance showing evidence of the
coverages outlined below have been furnished to and approved by Bluerock. Each
policy shall provide for thirty (30) days' advance written notice of
cancellation or material change by mail to Bluerock from the insurance company,
and this provision shall be evidenced on the certificates. Evidence of renewal
or replacement coverages shall be furnished to Bluerock and Manager not less
than ten (10) days prior to expiration but in no event later than the renewal
date itself.

 

8.4BLUEROCK'S LIABILITY INSURANCE PRIMARY AND NON-CONTRIBUTORY

In connection with claims by third parties, as between Bluerock's Liability
Insurance and Manager's Liability Insurance, Bluerock's Liability Insurance
shall for all purposes be deemed the primary and non-contributory coverage. No
claim shall be made by Bluerock or its insurance company under or with respect
to any insurance maintained by Manager except in the event such claim is caused
solely by gross negligence (except actions or policies specifically approved or
required by Bluerock) or willful misconduct (except actions or policies
specifically approved or required by Bluerock) on the part of Manager or
Manager's employees.

 

8.5RENTER'S INSURANCE

If at the direction of Bluerock, Manager implements a renter's insurance program
at the Project whether it is a limited liability, or limited liability and
personal contents coverage policy, any such policy held by the resident shall
not remove, replace, reduce, or in any way modify the parties' indemnification
obligations herein or the requirements of Bluerock or Manager to provide
insurance and indemnification in accordance with Sections 6 and 8. Manager
agrees to use best efforts to insure compliance on the part of Project
residents. Manager assumes no responsibility, liability or reduction in payment
of its Management Fee as a result of any expense incurred by Bluerock, including
but not limited to payment by Bluerock of any insurance deductible amount,
caused by the failure of a resident to have renter's insurance in place. This
exclusion of liability on Manager's part applies whether the resident failed to
procure renter's insurance at the time of initial lease signing, at the time the
resident's renter's insurance policy came up for renewal, or at any other time.

 

19

 

 

8.6VENDOR INSURANCE COMPLIANCE

At no cost to Bluerock, Bluerock agrees to utilize a Vendor Compliance
Management Services Company to establish and manage vendor's insurance agreeable
to Bluerock and Manager and approved by Manager. Utilizing such a company to
manage vendor Liability Insurance Certificates and provide related services
shall not remove, replace, reduce, or in any way modify the parties'
indemnification obligations herein or the requirements of Bluerock or Manager to
provide insurance and indemnification in accordance with Sections 6 and 8.
Manager assumes no responsibility, liability or reduction in payment of its
Management Fee, for property loss, personal injury (including death) or denial
of claims based on the status of a vendor's policy whether its policy is
amended, changed or lapsed. Further, Manager assumes no responsibility for the
Vendor Compliance Management Services Company beyond that required under this
Agreement.

 

8.7WAIVER OF SUBROGATION

Each insurance policy maintained by Bluerock or Property Owner, on one hand, or
by Manager, on the other hand, with respect to the Property shall contain a
waiver of subrogation clause, so that no insurers shall have any claim over or
against Bluerock, Property Owner or Manager, as the case may be, by way of
subrogation or otherwise, with respect to any claims that are insured under such
policy. All insurance relating to the Property shall be only for the benefit of
the party securing said insurance and all others named as insureds.
Notwithstanding any contrary provision of this Agreement, Bluerock and Manager
hereby release each other from and waive all rights of recovery and claims under
or through subrogation or otherwise for any and all losses and damages to
property to the extent caused by a peril insured or insurable under the policies
of insurance required to be maintained under this Agreement by the waiving party
and agree that no insurer shall have a right to recover any amounts paid with
respect to any claim against Bluerock or Manager by subrogation, assignment or
otherwise.

 

8.7HANDLING CLAIMS

Manager shall report within a reasonable amount of time to Bluerock all
accidents and claims of which it is aware for damage and injury relating to
ownership, operation, and maintenance of the Property and any damage or
destruction to the Property coming to the attention of Manager and will assist
Bluerock in Bluerock's attempts to comply with all reporting and cooperation
provisions in all applicable policies. Manager is authorized to settle on
Bluerock's behalf any and all claims against property insurers not in excess of
$1,500, which includes authority for the execution of proof of loss, the
adjustment of losses, signing of receipts, and the collection of money. If the
claim is greater than $1,500, Manager shall act only with the prior written
approval of Bluerock.

 

8.8AUTOMOBILE INSURANCE. INTENTIONALLY OMITTED

 

8.9WORKERS' COMPENSATION INSURANCE. INTENTIONALLY OMITTED

 

8.10DISHONESTY INSURANCE. INTENTIONALLY OMITTED

 

8.11ENVIRONMENTAL INDEMNIFICATION

 

20

 

 

Bluerock and Property Owner jointly agrees to defend, indemnify, and hold
harmless Manager and Manager's partners, directors, shareholders, officers, and
agents, against and from any and all actions, administrative proceedings, causes
of action, charges, claims, commissions, costs, damages, decrees, demands,
duties, expenses, fees, fines, judgments, liabilities, losses, obligations,
orders, penalties, recourses, remedies, responsibilities, rights, suits, and
undertakings of every nature and kind whatsoever, including, but not limited to,
attorneys' fees and litigation expenses, from the presence of Hazardous
Substances (as defined below) on, under or about the Project. Without limiting
the generality of the foregoing, the indemnification provided by this paragraph
shall specifically cover costs incurred in connection with any investigation of
site conditions or any remediation, removal or restoration work required by any
federal, state or local governmental agency because of the presence of Hazardous
Substances in, on, under or about the Property, except to the extent that the
Hazardous Substances are present as a result of gross negligence, criminal
activity, or any willful misconduct of Manager or its employees. For purposes of
this section, "Hazardous Substances" shall mean all substances defined as
hazardous materials, hazardous wastes, hazardous substances, or extremely
hazardous waste under any federal, state or local law or regulation.

 

SECTION 9: MISCELLANEOUS PROVISIONS

 

9.1GOVERNING LAW

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Texas. Manager represents that it has qualified to
do business in the State of Texas in connection with all actions based on or
arising out of this Agreement.

 

9.2NOTICES

All notices, demands, requests or other communications required or permitted to
be given hereunder must be sent by (i) personal delivery, (ii) FedEx or a
similar nationally recognized overnight courier service, or (iii) certified
mail, return receipt requested. Any such notice, request, demand, tender or
other communication shall be deemed to have been duly given: (a) if served in
person, when served; (b) if by overnight courier, on the first Business Day
after delivery to the courier; or (c) if by certified mail, return receipt
requested, upon receipt. Rejection or other refusal to accept, or inability to
deliver because of changed address or facsimile number of which no notice was
given, shall be deemed to be receipt of such notice, request, demand, tender or
other communication. Any party hereto may at any time by giving ten (10) days
written notice to the other party hereto designate any other address in
substitution of the foregoing address to which such notice or communication
shall be given.

 

BLUEROCK:Bluerock Property Management, LLC

16500 North Park Drive

Southfield, Michigan 48074

Attn: Ms. Patricia Anderson

 

COPY TO:Bluerock Real Estate

712 Fifth Avenue, 9th Floor

New York, NY 10019

Attention: Jordan Ruddy & Michael L. Konig, Esq.

 

21

 

 

MANAGER:Bell Partners Inc.

300 N. Greene Street, Suite 1000

Greensboro, NC 27401

Attn: Gwyneth Cote', COO

 

9.3SEVERABILITY

If any term, covenant or condition of this Agreement or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement or the application thereof to any person or
circumstances shall, to any extent, be invalid or unenforceable, the remainder
of this Agreement or such other documents, or the application of such term,
covenant or condition to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term, covenant or condition of this Agreement or such other documents shall be
valid and shall be enforced to the fullest extent permitted by law.

 

9.4NO JOINT VENTURE OR PARTNERSHIP

Bluerock and Manager hereby agree that nothing contained herein or in any
document executed in connection herewith shall be construed as making Manager
and Bluerock joint venturers or partners. In no event shall Manager have any
obligation or liability whatsoever with respect to any debts, obligations or
liabilities of Bluerock or vice versa, except as set forth herein or as set
forth in any separate agreement signed by Manager.

 

9.5MODIFICATION TERMINATION

This Agreement terminates any and all prior management agreements between
Bluerock and Manager relating to the Project, and any amendment, modification,
termination or release hereof may be effected only by a written document
executed by Manager and Bluerock.

 

9.6ATTORNEYS' FEES

Should either party be required to employ an attorney or attorneys to enforce
any of the provisions hereof or to protect its interest in any manner arising
under this Agreement, or to recover damages for the breach of this Agreement,
the non-prevailing party in any actions (the finality of which is not legally
contested) agrees to pay to the prevailing party all reasonable costs, damages
and expenses, including reasonable attorneys' fees expended or incurred in
connection therewith.

 

9.7TOTAL AGREEMENT

This Agreement is a total and complete integration of any and all undertakings
existing between Manager and Bluerock and supersedes any prior oral or written
agreements, promises or representations between them regarding the subject
matter hereof.

 

9.8APPROVALS AND CONSENTS

If any provision hereof requires the approval or consent of Bluerock or Manager
to any act or omission, such approval or consent shall not be unreasonably
withheld or delayed except as otherwise specifically provided herein.

 

9.9CASUALTY

In the event that the Project, or any portion thereof, is substantially or
totally damaged or destroyed by fire, tornado, windstorm, flood or other
casualty during the term of this Agreement, Manager or Bluerock may terminate
this Agreement upon giving the other party written notice of termination on or
before the date which is thirty (30) days after the date of such casualty. In
the event of termination pursuant to this Section 9.09, neither party hereto
shall have any further liability hereunder except for those obligations which by
their terms survive termination of this Agreement.

 

22

 

 

9.10SPECIAL AGREEMENTS

Notwithstanding Manager's review of and recommendations in respect to capital
repairs and replacements for the Property, Bluerock acknowledges that Manager is
not an architect or engineer, and that all capital repairs, replacements and
other construction in the Property will be designed and performed by independent
architects, engineers and contractors. Accordingly, Manager does not guarantee
or warrant that the construction documents for such work will comply with
Applicable Law or will be free from errors or omissions, nor that any such work
will be free from defects, and Manager will have no liability therefore. In the
event of such errors, omissions, or defects, Manager will use reasonable efforts
to cooperate in any action Bluerock desires to bring against such parties.
Notwithstanding any contrary provision hereof, (i) Bluerock agrees that no
partner, agent, director, member, officer, shareholder, or affiliate of Manager
shall be personally liable to Bluerock or anyone claiming by, through or under
Bluerock, by reason of any default by Manager under this Agreement, any
obligation of Manager to Bluerock, or for any amount that may become due to
Bluerock by Manager under the terms of this Agreement otherwise, and (ii)
Manager agrees that no partner, agent, director, member, officer, shareholder,
or affiliate of Bluerock or Property Owner shall be personally liable to Manager
or anyone claiming by, through or under Manager, by reason of any default by
Bluerock under this Agreement, any obligation of Bluerock to Manager, or for any
amount that may become due to Manager by Bluerock under the terms of this
Agreement or otherwise.

 

9.11COMPETITIVE PROJECTS

Manager may, individually or with others, provide management services in regard
to and possess an interest in any other projects and ventures of every nature
and description, including, but not limited to, ownership, financing, leasing,
operation, management, brokerage, development and sale of real property and
apartment projects other than the Project, whether or not such other ventures or
projects are competitive with the Project, and Bluerock shall not have any right
to the income or profits derived therefrom.

 

9.12SUCCESSORS AND ASSIGNS

Bluerock has entered into this Agreement with Manager based on Manager's
abilities and, accordingly, Manager may not assign this Agreement without the
prior written consent of Bluerock. Subject to this limitation on assignment,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their permitted successors and assigns. Either Manager or
Bluerock may assign this Agreement upon obtaining the other party's prior
written consent, provided that no consent shall be required for assignment to
Bluerock's Mortgagee(s).

 

9.13WAIVER OF JURY TRIAL.

Bluerock and Manager hereby knowingly, voluntarily and intentionally, to the
extent permitted by law, waive the right to a trial by jury in respect of any
litigation based on, arising out of, under or in connection with this Agreement
or any documents contemplated to be executed in connection herewith or any
course of conduct, course of dealings, statements (whether oral or written) or
actions of either party arising out of or related in any manner to the property
(including, without limitation, any action to rescind or cancel this Agreement
or any claims or defenses asserting that this Agreement was fraudulently induced
or is otherwise void or voidable). This waiver is a material inducement for
Bluerock to enter into and accept this Agreement. Bluerock and Manager agree
that should issues arise that would have required litigation; they mutually
agree to resolve them via arbitration.

 

23

 

 

9.14HUD AMENDMENT

In the event Bluerock secures new financing or refinances the Project, Bluerock
and Manager agree to amend this Agreement as may be reasonably required to
satisfy any requirements of Bluerock's HUD financing, including but not limited
to, Manager's Base Management Fee.

 

[Signatures on Following Pages]

 

24

 

 

SECTION 10: SIGNATURES

 

IN WITNESS WHEREOF, the parties hereto have executed this Management Agreement
as of the day and year first above written.

 

MANAGER:       Bell Partners Inc., a North Carolina corporation       By: /s/
Gwyneth Cote'     Name: Gwyneth Cote'     Title: Chief Operating Officer      
BLUEROCK:       BLUEROCK PROPERTY MANAGEMENT, LLC,   a Michigan limited
liability company       By: Bluerock Real Estate, L.L.C.,     a Delaware limited
liability company, its manager           By: /s/ Jordan Ruddy     Name: Jordan
Ruddy     Title: Authorized Signatory  

 

[Additional Signatures on Following Page]

 

25

 

 

Property Owner joins herein for the limited purpose of acknowledging the
obligations imposed on it by Sections 6.03 and 8.11 hereof.

 

PROPERTY OWNER: BR FOX HILLS TIC-1, LLC,   a Delaware limited liability company
      By: 23Hundred, LLC,     a Delaware limited liability company,     its sole
member         By: /s/ Jordan Ruddy       Jordan Ruddy, Authorized Signatory    
    BR FOX HILLS TIC-2, LLC,     a Delaware limited liability company        
By: Bell BR Waterford Crossing JV, LLC, a Delaware limited liability company,
its sole member         By: /s/ Jordan Ruddy       Jordan Ruddy, Authorized
Signatory

 

26

 

 

EXHIBIT A

 

2015 BUDGET

 

TO BE DELIVERED & APPROVED POST-CLOSING

 

EXHIBIT B

 

I.MONTHLYREPORTS

 

1.Balance Sheet, including monthly comparison and comparison to year end (if
applicable).

2.Budget Comparison (1), including month-to-date and year-to-date variances.

3.Detailed Income Statement, including prior 12 months.

4.Profit and loss statement compared to Budget with narrative for any large
fluctuations compared to Budget.

5.Trial Balance that includes mapping of the accounts to the financial
statements.

6.Account reconciliations for each balance sheet account within the trial
balance.

7.Detailed support for each account reconciliation including the following:

a.Detail Accounts Payable Aging Listing: 0-30 days, 31-60 days, 61-90 days and
over 90 days.

b.Detail Accounts Receivable/Delinquency Aging Report: 0-30 days, 31-60 days,
61-90 days, over 90 days and prepayments.

c.Fixed asset roll-forward and support (invoices and checks) for any new
acquisition/additions and/or support for any disposals to fixed assets.
Purchases will be accounted for using Bluerock's capitalization policy.

8.Security Deposit Activity

9.Mortgage Statement

10.Monthly Management Fee Calculation

11.Monthly Distribution Calculation

12.General Ledger, with description and balance detail

13.Monthly Check Register including copies of all checks disbursed and copies of
cancelled checks.

14.Market Survey, including property comparison, trends, and concessions.

15.Rent Roll

16.Monthly Reporting and evidence of withdrawal, if any, of the Property
Enhancement Reserves, and any other operating reserve accounts and capital
expense reserve accounts, including, but not limited to, any calculations
evidencing shortfalls payable thereunder.

17.Variance Report, including the following:

a.Cap Ex Summary and Commentary

b.Monthly Income/Expense Variance with notes  c.Yearly Income/Expense Variance
with notes

d.Occupancy Commentary

e.Market/Competition Commentary

f.Rent Movement/Concessions Commentary

g.Crime Commentary

h.Staffing Commentary

1.Operating Summary, with leasing and traffic reporting

j.Other reasonable reporting, as requested (e.g. Renovation/Rehab report)

 

27

 

 

II.QUARTERLY REPORTS

 

18.          Within ten (10) business days of the end of each quarter of each
year but no longer than the 15TH day of the month at the end of each quarter,
Manager shall furnish to Bluerock such information as requested by Bluerock as
is necessary for any REIT Member of Property Owner (whether a direct or indirect
owner) to determine its qualification as a real estate investment trust (a
"REIT") and its compliance with any requirements for qualifying as a REIT (the
"REIT Requirements") as shall be requested by Bluerock. Further, Manager shall
cooperate in a reasonable manner at the request of Bluerock to work in good
faith with any designate accountants or auditors of Property Owner o r a n y R
EI T Member so that such REIT Member is able to comply with its public
reporting, attestation, certification and other requirements under the
Securities Exchange Act of 1934, as amended, applicable to such entity, and to
work in good faith with the designated accountants or auditors of Property Owner
or any REIT Member in connection therewith, including for purposes of testing
internal controls and procedures. The requesting Property Owner or REIT Member
shall bear the cost of any information or reports provided pursuant to this
Exhibit.

 

III.OTHER REPORTS

 

19.          Other reasonable reporting at Bluerock's expense, as requested and
approved in writing by Bluerock at Bluerock's expense.

 

Budget Comparison shall include (i) an unaudited income and expense statement
showing the results of operation of the Property for the preceding calendar
month and the Fiscal Year to-date; (ii) a comparison of monthly line item actual
income and expenses with the monthly line item income and expenses projected in
the Budget. The balance sheet will show the cash balances for reserves and
operating accounts as of the cut-off date for such month.

 

28

 

 

EXHIBIT C

Minimum Technology Standards

 

1.Infrastructure Services- Hardware and Software

a.Leasing office computers must meet current minimum technical requirements and
standards. The current standard is a minimum of an Intel i3 processor (or
equivalent) and 4GB of RAM. On an annual basis, Manager's Information Technology
Department will identify all computers that do not meet the then current minimum
technical requirements and standards. Those computers that do not meet the
minimum requirements or are greater than 3 years of age will be budgeted for
replacement in the following budget year.

b.All computers for community associates must be a part of Manager's Microsoft
licensing program. Every associate will be provided an Active Directory network
account and a BellPartnerslnc.com e-mail address. The licenses include Microsoft
Windows, Office, Exchange, SharePoint, Lync, Active Directory, Terminal
Services, etc. These services will be provided through Manager's internal
infrastructure or may run as a cloud service (such as Microsoft Office 365).

c.Each leasing office is required to supply a high-speed internet connection
with a minimum of 10 Meg download I 1 Meg upload and a dedicated IP address.

d.Each leasing office or maintenance office internet connection must have a
standard firewall in place. The current standard is a Meraki MX-60 firewall
device.

e.Mobile devices such as smartphones and tablets must be supported by Manager's
Information Technology Department which currently includes Apple and Android
devices. All mobile devices connected to Manager's network for e-mail or other
applications must be managed by the Manager's Mobile Device Management system.

f.Bluerock agrees to use and pay associated fees for Manager's standard telecom
management platform.

g.Other security software and hardware that Manager deems necessary to protect
the privacy of Residents, Employees & Reputation -Classes of solutions fall into
the following areas:

1.     Web Filtering

11.   Configuration Management

iii.    Virus and Malware Protection

IV.   E-mail Filtering

v.     E-mail Archiving

vi.    Intrusion Detection and Prevention

vii.   Firewall and VPN Access

viii.  Mobile Device Management

IX.   Single Sign-on

x.     Backup and Disaster Recovery.

h.Software vendors may perform periodic license audits or true-ups. Bluerock
will reimburse Manager for any additional charges from software vendors that may
result from audits or true-ups.

 

2.Reporting Tools and Business Intelligence Products

a.Prorated license and access charges for data extracts from vendor sources for
management reporting- ex: RealPage, Yardi, etc.

b.License costs for applicable User Reporting tools such as IBM Cognos, SAP
Business Objects, SAP Crystal Reports etc.

3.Vendor Partnership and Product costs for what we have validated and integrated
(RealPage, Yardi, OpsTechnology etc.)

a.Bluerock agrees to use and pay associated software costs for Manager's
standard business application platform for property management (e.g. RealPage),
financials (e.g. Yardi), and other business applications (e.g. HR/Payroll-
Workday). Manager has the right to evaluate, test, and implement platform
products that will best meet the business needs of Bluerock and Manager. The
current standard business application platform includes:

 

29

 

 



i.Yardi Voyager (Financials, General Ledger, Accounts Payable, Construction, Job
Cost Accounting, Fixed Assets)

u.RealPage OneSite Leasing and Rents

n1.RealPage SDE- Site Data Exchange Services iv. RealPage OpsTechnology

v.RealPage YieldStar

vi.RealPage Payment Solutions

vii.RealPage Resident Screening

viii.RealPage Resident Portal

IX.RealPage Online Renewals

x.RealPage Online Leasing

xi.Community marketing websites

xu.Workday (HR and Payroll)

 

4.Integration Services between various suppliers a.

BTL products

b. Directory Management and Authentication

 



30

 